Exhibit 10.1

SECURITIES EXCHANGE AGREEMENT

SECURITIES EXCHANGE AGREEMENT (the “Agreement”), dated as of August 27, 2012, by
and among GreenHunter Energy, Inc., a Delaware corporation (the “Company”) and
West Coast Opportunity Fund, LLC, a Delaware limited liability company
(“Exchangor”).

WHEREAS:

A. The Company and Exchangor are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

B. Exchangor (and other investors) and the Company entered into that certain
securities purchase agreement dated March 9, 2007, pursuant to which Exchangor
purchased an aggregate of 11,750 shares of the Company’s Series A 8% Convertible
Preferred Stock (“Series A Preferred Stock”). Previously, Exchangor converted a
certain number of shares of Series A Preferred Stock into the common stock of
the Company, par value $0.001 (“Common Stock”), pursuant to the terms and
conditions of the Certificate of Designations, as amended, for the Series A
Preferred Stock (the “Series A Certificate of Designations”). In addition,
certain dividend payments on the Series A Preferred Stock have been converted to
“Stated Value” in accordance with the Series A Certificate of Designations. As
of the date of this Agreement, the aggregate Stated Value of the Series A
Preferred Stock held by Exchangor is $8,559,162.

C. Exchangor and the Company entered into that certain securities purchase
agreement dated August 21, 2008, pursuant to which Exchangor purchased an
aggregate of 10,575 shares of the Company’s Series B Convertible Preferred Stock
(“Series B Preferred Stock”). Previously, Exchangor converted a certain number
of shares of Series B Preferred Stock into shares of the common stock of the
Company, par value $0.001 (“Common Stock”), pursuant to the terms and conditions
of the Certificate of Designations for the Series B Preferred Stock (the “Series
B Certificate of Designations”). Exchangor currently has the right to convert
any or all of its Series B Preferred Stock into Common Stock of the Company at a
conversion price of $7.50 per share in accordance with the Certificate of
Designations for the Series B Preferred Stock (the “Series B Certificate of
Designations”).

D. The Company has authorized a new series of preferred stock of the Company
designated as 10% Series C Cumulative Preferred Stock, the terms of which are
set forth in the certificate of designations, as amended and corrected, for such
series of preferred stock (the “Series C Certificate of Designations”) attached
hereto as Exhibit A (the “Series C Preferred Stock”).

E. Exchangor and the Company wish to enter into a transaction in which Exchangor
will (i) exchange all of its shares of Series A Preferred Stock for newly issued
shares of Series C Preferred Stock, and (ii) exchange its Series B Preferred
Stock for the number of shares of Common Stock it would receive upon the
conversion of its Series B Preferred Stock assuming a Conversion Price (as such
term is used in the Series B Certificate of Designations) of $4.00 per share.



--------------------------------------------------------------------------------

F. The Series C Preferred Stock and the Common Stock to be received by Exchangor
pursuant to this Agreement are hereinafter referred to as the “Securities”.

NOW, THEREFORE, the Company and Exchangor hereby agree as follows:

1. EXCHANGE OF SERIES A PREFERRED STOCK AND SERIES B PREFERRED STOCK.

(a) Series A Preferred Stock. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7 below, on the Closing Date (as defined
below), Exchangor shall exchange all of its Series A Preferred Stock for 345,000
shares of Series C Preferred Stock.

(b) Series B Preferred Stock. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7 below, on the Closing Date (as defined
below), Exchangor shall exchange all of its Series B Preferred Stock for
2,450,500 shares of Common Stock, which represents the number of such shares
that would have been received by Exchangor if Exchangor had exercised its option
to convert all of its Series B Preferred Stock on the Closing Date in accordance
with Section 5(a) of the Series B Certificate of Designations at a Conversion
Price (as such term is used in the Series B Certificate of Designations) of
$4.00 (i.e., $9,802,000 Stated Value of 9,802 shares of Series B Preferred
Stock/$4.00 per share = 2,450,500 shares of Common Stock).

(c) Closing. The closing of the exchange of the Series A Preferred Stock and the
Series B Preferred Stock by Exchangor (the “Closing”) shall occur at the offices
of the Company located at 1048 Texan Trail, Grapevine, Texas 76051. The date on
which the Closing is to take place (the “Closing Date”) and time of the Closing
shall be 10:00 a.m., Dallas, Texas Time, on the date hereof, subject to the
notification of satisfaction (or waiver) of the conditions to the Closing set
forth in Sections 6 and 7 below (or such other date, time and place as is
mutually agreed to by the Company and Exchangor). As used herein “Business Day”
means any day other than a Saturday, Sunday or other day on which commercial
banks in Dallas, Texas are authorized or required by law to remain closed.

2. REPRESENTATIONS AND WARRANTIES OF EXCHANGOR.

Exchangor represents and warrants that:

(a) Organization; Authority. Exchangor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.

(b) No Public Sale or Distribution. Exchangor is acquiring the Securities for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof; provided, however, that by making the
representations herein, and subject to

 

2



--------------------------------------------------------------------------------

the restrictions set forth in Section 4(g) of this Agreement, Exchangor does not
agree to hold any of the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to a registration statement or an exemption under the 1933 Act.
Exchangor is not a broker-dealer registered, or required to be registered, with
the SEC under the Securities Exchange Act of 1934, as amended (the “1934 Act”).
Exchangor does not presently have any agreement or understanding, directly or
indirectly, with any individual, partnership, corporation, association, joint
stock company, trust, joint venture, limited liability company, unincorporated
organization or governmental entity or any department, agency or political
subdivision thereof (each being a “Person”) to distribute any of the Securities.

(c) Accredited Investor Status. Exchangor is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

(d) Reliance on Exemptions. Exchangor understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Exchangor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Exchangor set forth herein in order to determine the
availability of such exemptions and the eligibility of Exchangor to acquire the
Securities.

(e) Knowledge and Experience; Information. Each person acting on behalf of
Exchangor with respect to the decision to invest in the Securities has such
knowledge and experience in financial and business matters such that each is
capable of evaluating the merits and risks of the Securities. Exchangor and its
advisors, if any, have been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by Exchangor.
Exchangor and its advisors, if any, have been afforded the opportunity to ask
questions of the Company. Neither such inquiries nor any other due diligence
investigations conducted by Exchangor or its advisors, if any, or its
representatives shall modify, amend or affect Exchangor’s right to rely on the
Company’s representations and warranties contained herein. Exchangor understands
that its investment in the Securities involves a high degree of risk, and
Exchangor is capable of bearing such risk. Exchangor has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Securities.

(f) No Governmental Review. Exchangor understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(g) Transfer or Resale. Exchangor understands that: (i) the Securities have not
been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or otherwise transferred
unless (A) subsequently registered thereunder, (B) Exchangor shall have
delivered to the Company an opinion of counsel, in a generally acceptable form,
to the effect that such Securities to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration,
or (C) Exchangor provides the

 

3



--------------------------------------------------------------------------------

Company with assurance that is satisfactory to the Company that such Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the 1933 Act (or a successor rule thereto) (collectively,
“Rule 144”); (ii) any sale of the Securities made in reliance on Rule 144 may be
made only in accordance with the terms of Rule 144 and further, if Rule 144 is
not applicable, any resale of the Securities under circumstances in which the
seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.
Subject to the restrictions set forth in Section 4(g), the Securities may be
pledged in connection with a bona fide margin account or other loan or financing
arrangement secured by the Securities and such pledge of Securities shall not be
deemed to be a transfer, sale or assignment of the Securities hereunder, and if
Exchangor effects a pledge of Securities, Exchangor shall not be required to
provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement or any other Transaction Document (as
defined below), including, without limitation, this Section 2(g).

(h) Legends. Exchangor understands that the certificates or other instruments
representing the Securities, until such time as the Securities have been
registered under the 1933 Act or are exempt from registration under the 1933
Act, shall bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
ASSIGNED OR OTHERWISE TRANSFERRED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT, OR (B) AN
OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR 144A UNDER SAID ACT. [NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES].

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of counsel, in a generally acceptable form, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the applicable requirements of the 1933 Act, or (iii) such holder provides
the Company with reasonable assurance that the Securities can be sold, assigned
or transferred pursuant to Rule 144 or Rule 144A. The Company shall bear all
fees and expenses related to the removal of the legend and issuance of any new
unlegended Securities.

 

4



--------------------------------------------------------------------------------

(i) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of Exchangor and shall constitute the legal,
valid and binding obligations of Exchangor enforceable against Exchangor in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

(j) No Conflicts. The execution, delivery and performance by Exchangor of this
Agreement and the consummation by Exchangor of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
Exchangor or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which Exchangor is a party), (iii) result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to Exchangor, except in
the case of clauses (ii) and (iii) above, for such conflicts, defaults, rights
or violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of Exchangor to
perform its obligations hereunder.

(k) General Solicitation. Exchangor is not purchasing the Securities as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar.

(l) Independent Investment Decision. Exchangor has independently evaluated the
merits of its decision to purchase the Securities pursuant to this Agreement,
and Exchangor confirms that it has not relied on the advice of the Company, the
Company’s representatives, or the Company’s accounting, legal or tax advisors in
making such decision.

(m) Certain Fees. Exchangor has not entered into an agreement whereby brokerage
or finder’s fees or commissions are or will be payable by any party to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other person with respect to the transactions contemplated by
this Agreement.

(n) Exchanged Securities. All securities of the Company that Exchangor is to
deliver to the Company pursuant to this Agreement are free and clear of all
liens, assessments, charges, claims, pledges, security interests and other
encumbrances, and Exchangor has good and marketable title to, and is the record
and beneficial owner of, such securities. Exchangor is not a party to any voting
agreement, voting trust, stock transfer restriction agreement or other similar
agreement with respect to such securities.

(o) No Further Obligations. The shares of Series A Preferred Stock and Series B
Preferred Stock subject to this Agreement constitute all of the shares of Series
A Preferred Stock and Series B Preferred Stock held by Exchangor, and
immediately following the Closing the Company will have no obligation to
Exchangor arising from Exchangor’s previous ownership of such shares of Series A
Preferred Stock and Series B Preferred Stock (including, but not limited to, any
obligation to pay dividends or make other payments or distributions with respect
thereto), except the obligation to issue the Securities pursuant to this
Agreement.

 

5



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to Exchangor that, except as disclosed in
the SEC Documents and except as otherwise set forth on the schedule of
exceptions delivered to Exchangor in connection with the execution of this
Agreement (the “Schedules”):

(a) Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware. The Company has all requisite corporate power and authority to
enter into this Agreement and each of the other agreements entered into by the
parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Transaction Documents”) and to perform its
obligations under this Agreement and the Transaction Documents, and has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Agreement and the Transaction Documents.

(b) Authorization; Enforcement; Validity. This Agreement and the other
Transaction Documents of even date herewith have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law.

(c) Issuance of Securities. The issuance of the Securities is duly authorized.
Upon issuance of the Securities, the Series C Preferred Stock shall be entitled
to the rights and preferences set forth in the Series C Certificate of
Designations and Exchangor shall be entitled to all rights accorded to a holder
of Common Stock, and the Securities will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens and
charges with respect to the issue thereof. Assuming the veracity of the
representations and warranties of Exchangor set forth in this Agreement, the
offer and issuance by the Company of the Securities is exempt from registration
under the 1933 Act.

(d) No Conflicts. The execution, delivery and performance of this Agreement and
the other Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the Securities) will not (i) result in a violation
of the Certificate of Incorporation of the Company or Bylaws or the Certificates
of Designations of the Company or (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company is
a party, except to the extent such conflict, default or termination right would
not reasonably be expected to have a Material Adverse Effect (as hereinafter
defined), or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
applicable to the

 

6



--------------------------------------------------------------------------------

Company or by which any property or asset of the Company is bound or affected
except, in the case of clause (ii) or (iii) above, to the extent such violations
would not reasonably be expected to have a Material Adverse Effect. As used in
this Agreement, “Material Adverse Effect” means any material adverse effect on
the business, properties, assets, operations, results of operations, condition
(financial or otherwise) or current prospects of the Company, or on the
transactions contemplated hereby or in the other Transaction Documents or by the
agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents.

(e) Acknowledgment Regarding Exchangor’s Purchase of Securities. The Company
acknowledges and agrees that Exchangor is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby and that
Exchangor is not an officer or director of the Company. The Company further
acknowledges that Exchangor is not acting as a financial advisor or fiduciary of
the Company or any of its subsidiaries (or in any similar capacity) with respect
to the Transaction Documents and the transactions contemplated hereby and
thereby, and any advice given by Exchangor or any of its representatives or
agents in connection with this Agreement and the other Transaction Documents and
the transactions contemplated hereby and thereby is merely incidental to
Exchangor’s purchase of the Securities. The Company further represents to
Exchangor that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

(f) SEC Documents; Financial Statements. Except as disclosed in the SEC
Documents, the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the 1934 Act (all of the foregoing filed prior to the
date hereof and all exhibits included therein and financial statements, notes
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). The Company has delivered to
Exchangor or its representatives true, correct and complete copies of each of
the SEC Documents not available on the EDGAR system. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Documents, (the “Financial Statements”) complied as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto as in effect as
of the time of filing. Such Financial Statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
Financial Statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to Exchangor which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 2(e) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein not misleading, in the light of the circumstance under
which they are or were made.

 

7



--------------------------------------------------------------------------------

(g) Certain Fees. The Company has not entered into an agreement whereby
brokerage or finder’s fees or commissions are or will be payable by any party to
any broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other person with respect to the transactions contemplated by
this Agreement.

4. COVENANTS.

(a) Best Efforts. Each party shall use its reasonable best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Sections 6
and 7 of this Agreement.

(b) Reporting Status. Until the date on which Exchangor shall have sold all of
the Securities (the “Reporting Period”), the Company shall timely file prior to
the deadline therefor under the 1934 Act all periodic statements that the
Company is required to file under the 1934 Act, and shall include therein
adequate information with respect to the Company as contemplated by Rule 144(c)
under the 1933 Act.

(c) Financial Information. The Company agrees to send the following to Exchangor
during the Reporting Period unless the following are filed with the SEC through
EDGAR and are available to the public through the EDGAR system or are otherwise
publicly available (i) within three (3) Business Days after the filing thereof
with the SEC, a copy of its Annual Reports and Quarterly Reports on Forms 10-K
and 10-Q, any interim reports or any consolidated balance sheets, income
statements, stockholders’ equity statements and/or cash flow statements for any
period other than annual, any Current Reports on Form 8-K and any registration
statements (other than on Form S-8) or amendments filed pursuant to the 1933
Act, (ii) on the same day as the release thereof, facsimile copies of all press
releases issued by the Company or any of its Subsidiaries, and (iii) copies of
any notices and other information made available or given to the stockholders of
the Company generally, contemporaneously with the making available or giving
thereof to the stockholders.

(d) Pledge of Securities. Subject to the restrictions set forth in Section 4(g)
of this Agreement, the Company acknowledges and agrees that the Securities may
be pledged by Exchangor (or its transferee) in connection with a bona fide
margin agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Exchangor (or its transferee)
effecting a pledge of Securities shall be required to provide the Company with
any notice thereof or otherwise make any delivery to the Company pursuant to
this Agreement or any other Transaction Document. The Company hereby agrees to
execute and deliver such documentation as a pledgee of the Securities may
reasonably request in connection with a pledge of the Securities to such pledgee
by Exchangor (or its transferee).

 

8



--------------------------------------------------------------------------------

(e) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York time, on the fourth Business Day following the date of this
Agreement, the Company shall file a Current Report on Form 8-K describing the
terms of the transactions contemplated by the Transaction Documents in the form
required by the 1934 Act and attaching (unless the Company shall elect to defer
the filing of exhibits as permitted by the 1934 Act) the material Transaction
Documents (including, without limitation, this Agreement) (including all
attachments, the “8-K Filing”). The Company shall not, and shall cause each of
its Subsidiaries and its and each of their respective officers, directors,
employees and agents, not to, provide Exchangor (or its transferee) with any
material, nonpublic information regarding the Company or any of its Subsidiaries
from and after the filing of the 8-K Filing with the SEC without the express
written consent of Exchangor (or its transferee), provided that notwithstanding
the foregoing, following the 8-K Filing, Exchangor may provide to its members
and prospective members a description of the transactions contemplated by this
Agreement, which description shall include only the information included in such
8-K filing and any subsequent press releases and filings with the United States
Securities and Exchange Commission. Subject to the foregoing, none of the
Company, its Subsidiaries or Exchangor (or its transferee) shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of Exchangor (or its transferee), to make any press
release or other public disclosure with respect to such transactions (i) in
substantial conformity with the 8-K Filing and contemporaneously therewith and
(ii) as is required by applicable law and regulations (provided that in the case
of clause (i) Exchangor (or its transferee) shall be consulted (to the extent
reasonably practicable) by the Company in connection with any such press release
or other public disclosure prior to its release). Except as set forth above,
without the prior written consent of any applicable Exchangor (or its
transferee), neither the Company nor any of its Subsidiaries shall disclose the
name of Exchangor (or its transferee) in any filing, announcement, release or
otherwise.

(f) Legend. Certificates evidencing the Securities shall not contain any legend
(including the legend set forth above), (A) while a registration statement
covering the resale of such Securities is effective under the 1933 Act
(provided, however, that Exchangor’s prospectus delivery requirements under the
1933 Act will remain applicable), or (B) following any sale of such Securities
pursuant to Rule 144, or (C) if such Securities are eligible for sale under Rule
144(d), or (D) if such legend is not required under applicable requirements of
the 1933 Act (including judicial interpretations and pronouncements issued by
the Staff of the SEC). Subject to the foregoing, upon written request of
Exchangor to have such legend removed, the Company shall cause its counsel to
issue a legal opinion to the Company’s transfer agent promptly after the
effective date of any registration statement (the “Effective Date”) if required
by the Company’s transfer agent to effect the removal of the legend hereunder.
The Company agrees that following the Effective Date or at such time as such
legend is no longer required under this Section 5(f), it will, no later than
three (3) Trading Days (as defined in the Certificate of Designations) following
the delivery by Exchangor to the Company or the Company’s transfer agent of a
certificate representing the Securities issued with a restrictive legend,
deliver or cause to be delivered to Exchangor a certificate representing such
Securities that is free from all restrictive and other legends. The Company may
not make any notation on its records or give instructions to any transfer agent
of the Company that enlarge(s) the restrictions on transfer set forth herein.

(g) Restrictions on Resale by Exchangor. During the six month period beginning
on and including the Closing Date, Exchangor agrees that it will not offer,
sell, contract to sell, pledge or otherwise dispose of, directly or indirectly
(or enter into any transaction which would have the same effect as the
foregoing): (i) an aggregate of more than fifty percent (50%) of the shares of
the

 

9



--------------------------------------------------------------------------------

Company’s Common Stock, acquired by Exchangor pursuant to this Agreement; or
(ii) during any calendar week, an aggregate amount of Common Stock that is
greater than twenty-five percent (25%) of the average weekly trading volume of
the Common Stock on the NYSE MKT for the four-calendar week period ending with
the calendar week immediately preceding the calendar week of any sale by
Exchangor provided, however, that the foregoing 25% limit shall not apply, and
Exchangor may effect without regard thereto, (a) transfers to a direct or
indirect affiliate (as defined in Rule 405 promulgated under the Securities Act
of 1933, as amended), (b) transfers as part of a distribution without
consideration by Exchangor to its members, or (c) transfers resulting from sales
that are part of privately negotiated and executed block trades (provided that
the Company has previously consented to such transaction, which consent shall
not be unreasonably withheld), which may be made without regard to the foregoing
25% limit, provided each such transferee under clause (a) or clause (b) or
clause (c) of this proviso agrees to be bound in writing by the terms of this
Section 4(g) prior to such transfer, and, with respect to the transfers
described in clauses (a) and (b), such transfer shall not involve a disposition
for value. Exchangor agrees not to publicly disclose any intention to make any
offer, sale, pledge or disposition, or any intention to enter into any other
transaction, that is restricted by this Section 4(g). Exchangor acknowledges
that the Company and its transfer agent and registrar are authorized to decline
to make any transfer of Common Stock that may constitute a violation of this
Agreement.

5. REGISTER.

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Securities in which the Company shall
record the name and address of the Person in whose name the Securities have been
issued (including the name and address of each transferee). The Company shall
keep the register open and available at all times during business hours for
inspection of Exchangor or its legal representatives.

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of Exchangor or its
respective nominee(s), for the Securities in such amounts as specified from time
to time by Exchangor to the Company (the “Irrevocable Transfer Agent
Instructions”). The Company warrants that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 5(b), and
stop transfer instructions to give effect to Sections 2(g), 2(h) and 4(g)
hereof, will be given by the Company to its transfer agent with respect to the
Securities, and that the Securities shall otherwise be freely transferable on
the books and records of the Company, as applicable, and to the extent provided
in this Agreement and the other Transaction Documents. If Exchangor effects a
sale, assignment or transfer of Securities in accordance with Sections 2(g),
2(h) and 4(g), the Company shall permit the transfer and shall promptly instruct
its transfer agent to issue one or more certificates or credit shares to the
applicable balance accounts at DTC in such name and in such denominations as
specified by Exchangor to effect such sale, transfer or assignment. In the event
that such sale, assignment or transfer involves the Securities sold, assigned or
transferred pursuant to an effective registration statement or pursuant to Rule
144, the transfer agent shall issue such Securities to Exchangor, assignee or
transferee, as the case may be, without any restrictive legend. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to Exchangor. Accordingly, the Company

 

10



--------------------------------------------------------------------------------

acknowledges that the remedy at law for a breach of its obligations under this
Section 5(b) will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5(b), that
Exchangor shall be entitled, in addition to all other available remedies, to
seek an order and/or injunction restraining any breach and requiring immediate
issuance and transfer, without the necessity of showing economic loss and
without any bond or other security being required.

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

(a) The obligation of the Company hereunder to issue the Securities to Exchangor
at the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing Exchangor with prior written notice thereof:

(i) Exchangor shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

(ii) Exchangor shall have delivered stock certificates representing all of the
shares of Series A Preferred Stock and Series B Preferred Stock held by it as of
the Closing Date accompanied by duly executed stock powers assigning such Series
A Preferred Stock and Series B Preferred Stock to the Company, and in each case
accompanied by a signature guarantee from a participant in the Securities
Transfer Agents Medallion Program.

(iii) The representations and warranties of Exchangor that are not qualified as
to materiality shall be true and correct in all material respects, and those
that are so qualified shall be true and correct in all respects, as of the date
hereof and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date), and Exchangor
shall have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by Exchangor at or prior to the Closing Date. At the Closing,
the Company shall have received a certificate, executed by a duly authorized
representative of Exchangor on behalf of Exchangor, dated as of the Closing
Date, to the foregoing effect and as to such other matters as may be reasonably
requested by the Company.

(iv) Exchangor shall have delivered to the Company such other documents relating
to the transactions contemplated by this Agreement as the Company or its counsel
may reasonably request.

7. CONDITIONS TO EACH EXCHANGOR’S OBLIGATION TO PURCHASE.

(a) The obligation of Exchangor hereunder to exchange the Series A Preferred
Stock for Series B Preferred Stock pursuant to the terms hereof at the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for Exchangor’s sole
benefit and may be waived by Exchangor at any time in its sole discretion by
providing the Company with prior written notice thereof:

 

11



--------------------------------------------------------------------------------

(i) The Company shall have duly executed and delivered to Exchangor (A) each of
the Transaction Documents and (B) stock certificates representing the Securities
being acquired by Exchangor at the Closing pursuant to this Agreement.

(ii) The Company shall have delivered to Exchangor a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(a) as adopted by the Company’s board of
directors in a form reasonably acceptable to Exchangor, (ii) the Certificate of
Incorporation, (iii) the Bylaws, and the Series C Certificate of Designations,
each as in effect at the Closing.

(iii) The representations and warranties of the Company that are not qualified
as to materiality shall be true and correct in all material respects, and those
that are so qualified shall be true and correct in all respects, as of the date
hereof and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date) and the Company
shall have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. At
the Closing, Exchangor shall have received a certificate, executed by a duly
authorized officer of the Company, dated as of the Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
Exchangor.

(iv) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the issuance of the Securities.

(v) The Company shall have delivered to Exchangor such other documents relating
to the transactions contemplated by this Agreement as Exchangor or its counsel
may reasonably request.

8. TERMINATION.

In the event that the Closing shall not have occurred on or before ten
(10) Business Days from the date hereof due to the Company’s or Exchangor’s
failure to satisfy the conditions set forth in Sections 6 and 7 above (and the
nonbreaching party’s failure to waive such unsatisfied condition(s)), the
nonbreaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party.

9. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Texas, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Texas or any other jurisdictions) that would cause the application of the laws
of any jurisdictions other than the State of Texas. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of Dallas, County of Dallas, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the

 

12



--------------------------------------------------------------------------------

jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

(b) Counterparts; Electronic Signatures. This Agreement may be executed in two
or more identical counterparts, all of which shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party; provided that a facsimile or email
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or email signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior and contemporaneous oral or written
agreements between Exchangor, the Company, their affiliates and Persons acting
on their behalf with respect to the matters discussed herein, and this
Agreement, the other Transaction Documents and the instruments referenced herein
and therein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor Exchangor makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and Exchangor. No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought.
The Company has not, directly or indirectly, made any agreements with Exchangor
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents. Without
limiting the foregoing, the Company confirms that, except as set forth in this
Agreement, no Exchangor has made any commitment or promise or has any other
obligation to provide any financing to the Company or otherwise.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and

 

13



--------------------------------------------------------------------------------

kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

If to the Company:

GreenHunter Energy, Inc.

1048 Texan Trail

Grapevine, Texas 76051

Telephone: (469) 293-4397

Fax: (972) 410-1066

Attention: Morgan F. Johnston

with a copy (which shall not constitute notice) to:

Fulbright & Jaworski L.L.P.

2200 Ross Avenue, Suite 2800

Dallas, Texas 75201

Telephone: (214) 855-8301

Fax: (214) 855-8200

Attention: David E. Morrison

If to Exchangor:

West Coast Opportunity Fund, LLC

1205 Coast Village Road

Montecito, CA 93108

Telephone: (805) 653-5333

Fax: (805) 648-6466

Attention: Atticus Lowe

with a copy (which shall not constitute notice) to:

Reicker, Pfau, Pyle & McRoy LLP

1421 State Street, Suite B

Santa Barbara, California 93101

Telephone: (805) 966-2440

Fax: (805) 966-3320

Attention: Michael E. Pfau, Esq.

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

14



--------------------------------------------------------------------------------

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and Exchangor contained in
Sections 2 and 3 shall survive the Closing for a period of eighteen (18) months
and the agreements and covenants set forth in Sections 4, 5 and 9 shall survive
the Closing.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(l) Remedies. Any Person having any rights under any provision of this Agreement
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by law. Furthermore, the
parties recognize that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the aggrieved party. The
parties therefore agree that each shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.

(m) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever Exchangor exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then Exchangor may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

(n) Confidentiality. Exchangor agrees to maintain the confidentiality of any
material nonpublic information provided by or on behalf of the Company until the
earlier of: (i) the Company has disclosed such information in its filings under
the 1933 Act or the 1934 Act; (ii) such information has otherwise become part of
the public domain other than as a result of a breach of this Section 9(n) by
Exchangor; or (iii) Exchangor is required to disclose such information by
applicable law or legislative, judicial or administrative process.

 

15



--------------------------------------------------------------------------------

(o) Releases.

(i) By Exchangor. In consideration of the release set forth in Section 7(o)(ii),
below, Exchangor hereby releases the Company, its officers, directors, employees
and affiliates, including Investment Hunter LLC, and Gary C. Evans in his
individual capacity, from any and all claims, obligations and causes of action
which may arise out of, or are in any way related to, any investment or
transaction between the Exchangor and the Company prior to the date hereof,
including but not limited to, any document or agreement executed between the
parties or its affiliates in connection therewith.

(ii) By Company. In consideration of the release set forth in Section 7(o)(i),
above, the Company, for itself and its employees, officers, directors,
stockholders, and other agents, hereby releases Exchangor, its officers,
directors, employees, members, managers, and affiliates, including West Coast
Asset Management, Inc. and its officers, directors, employees, shareholders,
managers, and affiliates, from any and all claims, obligations and causes of
action which may arise out of, or are in any way related to, any investment or
transaction between the Exchangor and the Company prior to the date hereof,
including but not limited to, any document or agreement executed between the
parties or its affiliates in connection therewith.

[Signatures appear on the following page.]

IN WITNESS WHEREOF, Exchangor and the Company have caused their respective
signature page to this Securities Exchange Agreement to be duly executed as of
the date first written above.

 

16



--------------------------------------------------------------------------------

COMPANY: GREENHUNTER ENERGY, INC. By:   /s/ Gary C. Evans  

 

  Name: Gary C. Evans   Title: Chairman and CEO

 

EXCHANGOR: WEST COAST OPPORTUNITY FUND, LLC By:   /s/ Atticus Lowe  

 

  Name: Atticus Lowe   Title: Chief Investment Officer

 

17